FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedNovember 7, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CALENDAR OF CORPORATE EVENTS Company Name BRF – Brasil Foods S.A. Head Office Address Rua Jorge Tzachel, 475 – Bairro Fazenda 88301-140 – Itajaí - SC - Brazil Website www.brasilfoods.com Investor Relations Director Name: Leopoldo Saboya E-mail: acoes@brasilfoods.com Telephone(s): (5511) 2322-5061 / 5052 / 5050 / 5048 / 5051 Fax: (5511) 2322-5740 Investor Relation Manager Name: Edina Biava E-mail: acoes@brasilfoods.com Telephone(s): (5511) 2322-5061 / 5052 / 5050 / 5048 / 5051 Fax: (5511) 2322-5740 Newspapers (and place) in which the company releases its corporate actions Valor Econômico – São Paulo Diário Oficial do Estado – Santa Catarina Diário Catarinense – Santa Catarina Annual Financial Statements and Consolidated Financial Statements, related to the period ended on December 31, 2011. EVENT DATE Release to Shareholders 03/22/2012 Publication in the newspaper 03/23/2012 Sending to BOVESPA 03/22/2012 Standardized Financial Statements – DFP, related to the period ended on December 31, 2011. EVENT DATE Sending to BOVESPA 03/22/2012 Annual Financial Statements in international standards related to the period ended on December 31, 2011. EVENT DATE Sending to BOVESPA 03/22/2012 Payment of dividends/interest on company capital related to the period ended on December 31, 2011. Payment Event-Date Amount (R$) Value in R$/share Payment ON Interest on shareholders equity EMBD – Jun 17, 2011 292,343,997.00 0.33591469 08/29/2011 Interest on shareholders equity EMBD – Dec 15, 2011 339,790,000.00 0.39080857 02/15/2012 Payment of dividends/interest on company capital related to the period ended on December 31, 2012. Payment Event-Date Amount (R$) Value in R$/share Payment ON Interest on shareholders equity EMBD – Jun 18, 2012* 100,000,000.00 0.11501051 beginning on 08/15/2012 *Related to 1st half 2012. Formulário de Referência related to the period in course (12/31/2012) EVENT DATE Sending to BOVESPA 05/30/2012 Quarterly Information – ITR – Portuguese EVENT DATE Sending to BOVESPA Related to 1st quarter 04/27/2012 Related to 2nd quarter 08/13/2012 Related to 3rd quarter 11/12/2012 Quarterly Information in English EVENT DATE Sending to SEC Related to 1st quarter 04/27/2012 Related to 2nd quarter 08/13/2012 Related to 3rd quarter 11/12/2012 Ordinary General Meeting EVENT DATE Publication of Call for Meeting 03/23/2012 Sending of Call for Meeting to BOVESPA 03/22/2012 Sending of Proposal to BOVESPA 03/23/2012 Date of Ordinary General Meeting 04/24/2012 Sending of the main decisions of the Ordinary General Meeting to BOVESPA 04/24/2012 Sending of the minutes of Ordinary General Meeting to BOVESPA 04/24/2012 Extraordinary General Meeting Scheduled EVENT DATE Publication of Call for Meeting 03/23/2012 Sending of Call for Meeting to BOVESPA 03/22/2012 Sending of Proposal to BOVESPA 03/23/2012 Date of Extraordinary General Meeting 04/24/2012 Sending of the main decisions of the Extraordinary General Meeting to BOVESPA 04/24/2012 Sending of the minutes of Extraordinary General Meeting to BOVESPA 04/24/2012 Publication of Call for Meeting 05/08/2012 Sending of Call for Meeting to BOVESPA 05/07/2012 Sending of Proposal to BOVESPA 05/07/2012 Date of Extraordinary General Meeting 05/23/2012 Sending of the main decisions of the Extraordinary General Meeting to BOVESPA 05/23/2012 Sending of the minutes of Extraordinary General Meeting to BOVESPA 05/23/2012 Analyst Meeting EVENT DATE Date of Analyst Meeting, open to other interested parties 08/14/2012 Date of Analyst Meeting, open to other interested parties 11/13/2012 Date of Analyst Meeting, open to other interested parties – APIMEC SUL – Hotel Holiday Inn, Av. Carlos Gomes, 565, Porto Alegre, RS 11/ 19/2012 Date of Analyst Meeting, open to other interested parties – APIMEC MG – Hotel Mercure, Av. do Contorno, 7315, Lourde, BH 11/20/2012 Conference Call EVENT DATE Conference Call 2011 Results. 03/23/2012 Conference Call 1Q12Results. 04/30/2012 Conference Call 2Q12 Results. 08/14/2012 Conference Call 3Q12 Results. 11/13/2012 Board Meetings already scheduled EVENT DATE Monthly Monthly SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 7, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
